Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bill Blackman on 2/17/2022.

The application has been amended as follows: 
Claims 1, 4, 7 are cancelled.
Claim 3 is amended as follows:
An identification device designed to identify a membership, said identification device comprising: diamonds arranged on a single device in a designed physical arrangement, wherein 
all the diamonds in the designed physical arrangement have a blue fluorescence equal to or stronger than strong blue ; 
wherein all diamonds on the device have a very strong blue fluorescence when exposed to ultraviolet light.


An ornamental device comprising: 
a setting formed from a precious metal and having a predetermined shape; 
a plurality of diamonds arranged on, and adhered to the setting in a designed physical arrangement, wherein 
all of the diamonds in the arrangement have a clear shining property under a natural light, and have a blue shining property under ultraviolet light, wherein a rating of the blue shining property is equal to or stronger than strong blue [[.]]; 
wherein all of the diamonds on the device have a very strong blue fluorescence when exposed to ultraviolet light.

Claim 5 depends from claim 3.
Claim 8 depends from claim 6.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677